DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 25 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 19-20, 23-27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hiwatashi et al. (US Patent Application Publication 2005/0249692).
Hiwatashi et al. discloses cosmetic compositions comprising a polymer which comprises guanidine groups (abstract). Examples of such polymers are (meth)acrylates (examples 1-8), with the guanidine group being, for example, a methacrylamide butylene guanidine (example 8), which reads upon the instantly recited polycation. In addition to this polymer, an anionic copolymer may be present (paragraph [76]), and this reads upon the instantly recited polyanion. Further, when this polymer is present the anionic copolymer is preferably neutralized with a basic compound (paragraph [81]). Doing so would keep the two polymers from interacting. And the neutralization is done using a basic compound such as sodium hydroxide, potassium hydroxide, and aqueous 
Thus, Hiwatashi et al. discloses compositions comprising the individual elements recited by instant claim 1 (an aqueous solution with polycations, polyanions, and monovalent ions) and together these would provide a composition as instantly claimed.  However, Hiwatashi et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  
Independent instant claim 1 further recites that the concentration of the monovalent ions is greater than the concentration of the ions at an application site. Such a concentration includes, for example 150 mM with respect to sodium and potassium chloride (see the instant specification at page 40, lines 5-20). This is 0.016 wt% NaCl. Hiwatashi et al. discloses that the anionic polymer is present in a molar ratio of 1:10 to 10:1 relative to the polymer which comprises guanidine groups and together are present in from 0.1 to 10 wt% of the cosmetic (paragraph [82]). Thus, the amount 
The claims recite that when the solution is introduced into the subject that the solution is converted to a solid.  Hiwatashi et al does not teach this feature (the reference is silent).  However, the claims are drawn to a composition (the solution), and the body of the claim recites a structurally complete invention.  Furthermore, the property when the solution is used does not appear to result in a structural difference between the claimed invention and the prior art.  As such, since the property is possessed by the cosmetic, the limitation is considered to be met. See MPEP 2111.02(II). Thus, independent instant claim 1 as well as dependent instant claims 3, 8-12, 25-27, and 36 are rendered prima facie obvious in view of Hiwatashi et al.
Instant claim 2 further limits the application site of the composition and the monovalent ion of aqueous ammonia (or any other the other ions) would be greater than at the site depending on how much is applied to the site or the conditions of the site, which are not further specified.
Instant claims 4 and 6 further limit the monovalent ions to sodium and chloride. The polymers, when prepared, can have monovalent ions present as well as the neutralized ions for the anionic polymer (discussed above). Example 8 has both sodium and chloride ions present, and the mixture of the sodium hydroxide and hydrochloric acid in the example would produce sodium chloride.
Instant claim 5 further limits the amounts of the ingredients. The relative amount of the guanidine-containing polymer to the anionic polymer is preferably 10:1 to 1:10 (paragraph [82]), prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 7 further limits the pH of the composition, and the cosmetics prepared would appear to be neutral (i.e. about pH of 7) per the discussion of their preparation (examples).
Instant claims 19 and 20 recite the further inclusion of a visualization agent. Hiwatashi et al. suggests the inclusion of ultraviolet absorbing agents into the hair cosmetic (paragraph [93]), and such agents can be used to visualize the cosmetic on a surface using ultraviolet light.
Instant claims 23 and 24 recite the further inclusion of a bioactive agent, and drugs, vitamins, and antiseptics are suggested by Hiwatashi et al. (paragraph [89]).

Claims 13-15, 30-32, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hiwatashi et al. (US Patent Application Publication 2005/0249692) as applied to claim 1 above, and further in view of Baust et al. (US Patent 6,056,948).
Hiwatashi et al. discloses most of the features recited by the instant claims. However, while Hiwatashi et al. suggests the inclusion of thickeners into the hair cosmetics (paragraph [93]), sodium hexametaphosphate is not suggested, and such an ingredients would read upon the instantly recited limitations.
Baust et al. discloses hair cosmetics, and states that useful thickeners include polyphosphates, such as sodium hexametaphosphate (claim 13). Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used sodium hexametaphosphate as the thickener in the cosmetic disclosed by Hiwatashi et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiwatashi et al. (US Patent Application Publication 2005/0249692) as applied to claim 1 above, and further in view of Avery et al. (US Patent Application Publication 2002/0034483).
Instant claims 21 and 22 recite the inclusion of a reinforcing agent such as microparticles, and Hiwatashi et al. does not disclose such agents. However, Avery et al. discusses hair treatment compositions, and suggests the inclusion of PTFE microparticles in order to aid deposition of benefit agents to the hair (abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included PTFE microparticles in the cosmetic disclosed by Hiwatashi et al. Doing so would provide for the benefit taught by Avery et al..

Response to Arguments
The Applicant argues that the rejections are not proper. The Applicant states that the claims have been amended to recite that when the solution is introduced into the subject that the solution is converted to a solid. And the cosmetic compositions disclosed by Hiwatashi et al. are not intended to be introduced into a subject.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The claims recite that when the solution is introduced into the subject that the solution is converted to a solid. The Examiner agrees that Hiwatashi et al. does not teach this feature (the reference is silent).  However, the claims are drawn to a composition (the solution), and the body 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699